Citation Nr: 1143466	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  04-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of an injury to the right thigh, Muscle Group (MG) XIV.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned in a March 2005 hearing.

The issue on appeal was last before the Board in October 2010, when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets any further delay in adjudicating the claim on appeal, but finds that the case must be remanded due to an inadequate VA examination report.

When the issue on appeal was last before the Board, it was directed that the Veteran be afforded a contemporaneous VA medical examination to determine the current level of impairment associated with the service-connected right thigh injury.  The examiner was directed, in pertinent part, to determine the complete range of motion in degrees for the right knee and hip.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (MG XIV affects the function of hip and flexion of knee).

A VA examination was conducted in November 2010 but the Board's review of the examination report demonstrates that it is not completely responsive to the Board's remand instructions.  The examiner measured the range of motion of the right knee but did not measure the range of motion of the right hip as directed by the October 2010 remand instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status. Id.  

In light of the foregoing, the issue of entitlement to an increased rating for a right thigh injury must be returned to the RO to obtain the information directed by the Board in its October 2010 remand instructions.  To avoid the potential for future remand, the Board will more clearly delineate the necessary findings.

The November 2010 examination report also indicates the examiner found that the service-connected right thigh disability was manifested by pain and increased fatigability as well as flares of muscle injury which occurred approximately every two to three weeks.  During flares, the examiner opined that there would be additional limitation of motion of the "thigh."  However, the examiner subsequently noted in the examination report that there was no limitation of motion of any joint due to muscle disease or injury.  Furthermore, the examiner did not attempt to quantify the extent of additional limitation in the range of motion present due to the service-connected right thigh injury.  This confusing assessment in the examination report also prevents a decision at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment at the Louisville, Kentucky VA Medical Center since November 2009.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination to determine his current degree of disability resulting from his injury to the right thigh, Muscle Group XIV.  If at all possible, schedule this examination to be conducted at the VA medical center in Louisville, Kentucky.  He must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished. 

On examination, the examiner is requested to provide the following clinical findings:

      a) complete range of motion in degrees for the right knee and whether the Veteran experiences additional functional loss as a result of knee motion, instability, weakness, or lack of endurance of the right knee joint caused by service-connected injury to MG XIV; to the extent possible, quantify any additional functional loss in terms of degrees of motion loss;
      
      b) complete range of motion in degrees for the right hip and whether the Veteran experiences additional functional loss as a result of hip motion, instability, weakness, or lack of endurance of the right hip joint caused by service-connected injury to MG XIV; to the extent possible, quantify any additional functional loss in terms of degrees of motion loss;
      
      c) all relevant characteristics of right thigh muscle impairment such as weakness, atrophy, muscle wasting, or loss of tissue of the right thigh; 
      
      d) whether the symptomatology associated with the service-connected right thigh disability more closely approximates a slight injury, a moderate injury, a moderately severe injury or a severe injury of Muscle Group XIV, if possible to determine; and 
      
      e) any neurological or other impairment related to the Veteran's right thigh injury, if indicated. 
      
The clinical findings and reasons upon which any opinion is based should be clearly set forth.  A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  In particular, if it is not feasible to portray any additional functional limitation of the right knee and/or hip in terms of degrees of additional loss of motion, the examiner should state the rationale why such a finding is not feasible.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

